             Case 2:20-mj-00213-JRC Document 28 Filed 06/10/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                   CASE NO. MJ20-0213JRC-JLR

11                             Plaintiff,              ORDER ON MOTION FOR
                  v.                                   REVOCATION OF DETENTION
12                                                     ORDER
           RAOUL V. NORMANDIA, JR.,
13
                               Defendant.
14

15         This matter comes before the court upon Defendant Raoul v. Normandia, Jr.’s

16   motion for revocation of detention order. (Mot. (Dkt. # 16).) The Government opposes

17   the motion. (Resp. (Dkt. # 18).) The Defendant replied to the Government’s opposition.

18   (Reply (Dkt. # 23).) The court has reviewed the evidence before Magistrate Judge

19   Tsuchida (and the supplemental evidence submitted by the parties) and made an

20   independent determination of whether the Magistrate Judge’s findings are correct

21   //
22


     ORDER - 1
             Case 2:20-mj-00213-JRC Document 28 Filed 06/10/20 Page 2 of 3



 1   without deference. For the reasons set forth below, the court DENIES the

 2   Defendant’s motion.

 3         The Defendant seeks review of Magistrate Judge Tsuchida’s detention order under

 4   18 U.S.C. § 3145(b). (See Detention Order (Dkt. # 15).) Because the Defendant has

 5   been charged with possession of controlled substances with intent to distribute, in
 6   violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C), the
 7   Court must begin with the rebuttable presumption that “no condition or combination
 8
     of conditions will reasonably assure the appearance of the person as required and the
 9
     safety of the community.” 18 U.S.C. § 3142(e)(3). This presumption “shifts the
10
     burden of production to the defendant,” though the burden of persuasion remains with
11
     the government. United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008).
12
           The court has considered the five factors set out in 18 U.S.C. § 3142(g). The
13
     court has paid particular attention to Defendant’s arguments found at pages 2-9 of his
14
     motion and the evidence found in Exhibits 2-4, which are attached to his motion. (See
15
     Mot. at 2-9, Exs. 2-4.) Given the facts in this matter the court does not believe the
16
     treatment of Defendant and the Co-Defendant constitute an impermissible disparity.
17
           The facts of this case are extremely serious. They include the death of a Navy
18
     sailor from a suspected fentanyl overdose; Defendant’s association with armed felons;
19
     and possession of various drugs, money, body armor, and firearms. Based on these
20
     considerations the court concludes that Defendant poses a risk of danger to the
21
     //
22


     ORDER - 2
                  Case 2:20-mj-00213-JRC Document 28 Filed 06/10/20 Page 3 of 3



 1   community and no condition or combination of conditions can reasonably mitigate

 2   this risk.

 3          The Motion for Revocation of Detention Order (Dkt. # 16) is DENIED.

 4          Dated this 10th day of June, 2020.

 5

 6

 7
                                                   A
                                                   JAMES L. ROBART
                                                   United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
